DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 6/3/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 8, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in further view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”.

Regarding Claim 1 (Currently amended), Raja teaches In a data management and storage (DMS) cluster comprising a plurality of peer DMS nodes and a distributed data store implemented across the peer DMS nodes, a method for pulling a snapshot of a fileset of a compute infrastructure serviced by the DMS cluster, the method comprising (Raja, Fig. 1 & para 0018 disclose a system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together. Each server of the data grid cluster may be a conventional computer system such as, for example, a “commodity x86” server hardware platform with one to two processor sockets and two to four CPU cores per processor socket”): 
But he does not explicitly teach in response to a job of pulling the snapshot of the fileset, one of the peer DMS nodes receiving fileset metadata for the fileset and defining a plurality of partitions for the fileset based on the fileset metadata; and the peer DMS nodes operating autonomously to execute jobs to pull snapshots for each of the partitions defined by the fileset metadata and to store the snapshots of the partitions in the distributed data store.
However in the same field of endeavor snapshot creation in a distributed storage system Vig teaches in response to a job of pulling the snapshot of the fileset, one of the peer DMS nodes receiving fileset metadata for the fileset and defining a plurality of partitions for the fileset based on the fileset metadata(Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition based on metadata based on mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into per-partition based snapshot creation on file/storage using metadata of Vig to produce an expected result of creating snapshot according a guideline for fileset division. The modification would be obvious because one of ordinary skill in the art would be motivated to create snapshot of data partition based on some guidelines dictated by metadata so that relation between partitions can be established easily.
Raja and Vig teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach and the peer DMS nodes operating autonomously to execute jobs to pull snapshots for each of the partitions defined by the fileset metadata and to store the snapshots of the partitions in the distributed data store.
However in the same field of endeavor snapshot creation for storage system Per teaches and the peer DMS nodes operating autonomously to execute jobs to pull snapshots for each of the partitions defined by the fileset metadata and to store the snapshots of the partitions in the distributed data store (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing those partition snapshots in a distributed storage location  “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”; where Vig in col 15; 63-68 teaches creation of partition snapshot using metadata which maps partitions with snapshots); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Vig into simultaneous creation of plurality of snapshots of Per to produce an expected result of generating snapshots for plurality of partitions simultaneously. The modification would be obvious because one of ordinary skill in the art would be motivated to produce more data backup/snapshots within same amount of time.

Regarding claim 2 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Raja further teaches wherein the peer DMS nodes operate in parallel to pull snapshots of the partitions  (Raja, para 0050 discloses creating snapshots simultaneously on different nodes  “Multiple snapshot requests can be in process on different servers/nodes simultaneously”).

Regarding claim 3 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Raja further teaches wherein the jobs to pull snapshots for the partitions are assigned to individual peer DMS nodes for execution (Raja, para 0050 discloses creating snapshots on individual nodes simultaneously  “Multiple snapshot requests can be in process on different servers/nodes simultaneously”).

Regarding claim 4 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Vig further teaches wherein the jobs to pull snapshots for the partitions wherein the jobs to pull snapshots for the partitions are assigned (Vig, col 15; 63-68 discloses that snapshots are being built for file partitions and copied to a storage “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”)
But they don’t explicitly teach to a maximum number of individual peer DMS nodes operating in parallel.
However, assigning to a maximum number of nodes for processing is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to optimize the pulling of snapshots by maximizing the use of peer nodes. 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Raja, Vig and Per to assign the snapshot pulling job to maximum number of peer nodes to optimize the pulling of snapshots.

Regarding claim 5 (Original), Raja, Vig and Per teach all the limitations of claim 3 and Raja further teaches wherein the jobs to pull snapshots for the partitions are assigned to individual peer DMS nodes for execution in a manner that reduces an overall time required to pull the snapshot of the fileset (Raja, para 0050 discloses creating snapshots on individual nodes; it is an obvious property of a distributed processing system to distribute task/jobs over plurality of processing nodes to save time on processing).

Regarding claim 6 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Raja further teaches wherein the peer DMS nodes will execute all of the jobs to pull snapshots for the partitions even if some peer DMS nodes fail (Raja, para 0043 discloses that any job/task for creating snapshot can fails then continues until all other snapshots are prepared “If particular partition-scoped snapshots are not completed within the timeout period the request fails and an error message is returned to the snapshot coordinator. The snapshot coordinator 160 retries with a new partition-scoped snapshot request for any partitions where the original request failed until all partition-scoped snapshots have been prepared for every partition in the cluster (or the desired subset of all partitions)”).

Regarding claim 7 (Previously presented), Raja, Vig and Per teach all the limitations of claim 3 and Raja further teaches wherein at least some of the peer DMS nodes store locally the snapshots of the partitions pulled by one of the peer DMS nodes in a section of the distributed data store implemented on that peer DMS node (Raja, para 0033 discloses storing data locally on nodes “The distributed cache service also allows certain cluster nodes to be configured to store data, and others to be configured to not store data.”).

Regarding claim 8 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Raja further teaches further comprising: posting the jobs to pull snapshots of the partitions to a job queue accessible by the peer DMS nodes, wherein the peer DMS nodes fetch jobs from the job queue (Raja, para 0061 discloses pulling jobs for snapshots from the queue ”The association pile only allows one persistent task related to a particular partition to be polled at a time. Thus, the snapshot task runs on the only worker thread processing persistent tasks related to the partition at the time….When the worker thread finishes snapshot task, it is released and it can move on to other tasks queued in the association pile”).

Regarding claim 16 (Original), Raja, Vig and Per teach all the limitations of claim 1 and Raja further teaches further comprising: in response to a job of restoring the snapshot of the fileset, retrieving only those partitions required to restore the snapshot (Raja, para 0051 discloses retrieving snapshot using snapshot name & set of partitions”The request includes a snapshot name and a set of partitions for which snapshots art to be made. Each snapshot process is created with a unique name which is exposed via the snapshot coordinator. This unique name allows future operations on the collection of partition-scoped snapshots created in the same snapshot process to occur including recover from snapshot and archive/retrieve snapshot. The individual partition-scoped snapshots can be identified for recovery by the unique snapshot name and the partition identifier/key”).


Regarding Claim 21  (Currently amended), Raja teaches A non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to execute a method for pulling a snapshot of a fileset of a compute infrastructure serviced by a DMS cluster, the cluster comprising a plurality of peer DMS nodes and a distributed data store implemented across the peer DMS nodes, the method comprising(Raja, Fig. 1 & para 0018 disclose a system for taking snapshot in a distributed in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together. Each server of the data grid cluster may be a conventional computer system such as, for example, a “commodity x86” server hardware platform with one to two processor sockets and two to four CPU cores per processor socket”): 
But he does not explicitly teach in response to a job of pulling the snapshot of the fileset, receiving fileset metadata for the fileset and defining a plurality of partitions for the fileset based on the fileset metadata; and executing jobs to pull snapshots for each of the partitions defined by the fileset metadata and storing the snapshots of the partitions in the distributed data store.
However in the same field of endeavor snapshot creation in a distributed storage system Vig teaches in response to a job of pulling the snapshot of the fileset, receiving fileset metadata for the fileset and defining a plurality of partitions for the fileset based on the fileset metadata (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition based on metadata based on mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into per-partition based snapshot creation on file/storage using metadata of Vig to produce an expected result of creating snapshot according a guideline for fileset division. The modification would be obvious because one of ordinary skill in the art would be motivated to create snapshot of data partition based on some guidelines dictated by metadata so that relation between partitions can be established easily.
Raja and Vig teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach and executing jobs to pull snapshots for each of the partitions defined by the fileset metadata and storing the snapshots of the partitions in the distributed data store.
However in the same field of endeavor snapshot creation for storage system Per teaches and executing jobs to pull snapshots for each of the partitions defined by the fileset metadata and storing the snapshots of the partitions in the distributed data store (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing those partition snapshots in a distributed storage “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”; where Vig in col 15; 63-68 teaches creation of partition snapshot using metadata which maps partitions with snapshots); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Vig into simultaneous creation of plurality of snapshots of Per to produce an expected result of generating snapshots for plurality of partitions simultaneously. The modification would be obvious because one of ordinary skill in the art would be motivated to produce more data backup/snapshots within same amount of time.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Chen, Zhongqian et al (PGPUB Document No. 20130283097), hereafter, referred to as “Chen”.

Regarding claim 9 (Original), Raja, Vig and Per teach all the limitations of claim 8 and Raja further teaches further comprising: if a DMS node fails while executing one of the job (Raja, para 0043 discloses that any job/task to create snapshot can fail “If particular partition-scoped snapshots are not completed within the timeout period the request fails and an error message is returned to the snapshot coordinator. The snapshot coordinator 160 retries with a new partition-scoped snapshot request for any partitions where the original request failed until all partition-scoped snapshots have been prepared for every partition in the cluster (or the desired subset of all partitions)”), 
But they don’t explicitly teach re-posting the failed job to the job queue.
However in the same field of endeavor job processing from job queue Chen teaches re-posting the failed job to the job queue (Chen,  in para 0026 discloses that a failed job gets re-inserted into queue “a failed task is determined at a worker machine. A reason associated with the failed task is determined. The failed task is reinserted into a queue at the worker machine for reprocessing”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja, Vig and Per into re-queuing failed jobs of Chen to produce an expected result of including failed snapshot jobs back into task queue. The modification would be obvious because one of ordinary skill in the art would be motivated to put back any failed snapshotting jobs to processing queue so that whenever a node get free can re-rerun the job immediately.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Hartman, Stephen et al (PGPUB Document No. 20150074168), hereafter, referred to as “Hartman”.

Regarding claim 10 (Original), Raja, Vig and Per teach all the limitations of claim 8 but they don’t explicitly teach wherein the jobs posted to the job queue identify individual peer DMS nodes assigned to execute that job, 
However in the same field of endeavor job processing from job queue Hartman teaches wherein the jobs posted to the job queue identify individual peer DMS nodes assigned to execute that job (Hartman, fig. 11B & para 0082 discloses that job queue has the node identifier where the task would be performed “tracking tasks which have been and which have been requested to be performed by the nodes in the cluster. In the task log 335, each task is stored in correspondence with one or more UUIDs, other node identifiers…. By maintaining the task log 335 so that each task is stored in correspondence with the UUIDs identifying which nodes should perform the task”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja, Vig and Per into identification of individual nodes of Hartman to produce an expected result of identifying nodes in failure. The modification would be obvious because one of ordinary skill in the art would be motivated to know which nodes to be troubleshoot in the event of failure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Kyun, Kim  (Korean Patent Document No. KR 20110125788), hereafter, referred to as “Kyun”.

Regarding claim 11 (Original), Raja, Vig and Per teach all the limitations of claim 1 but they don’t explicitly teach wherein defining the partitions comprises: determining a number of partitions based on a size of the fileset and based on a predetermined partition size, 
However in the same field of endeavor file partitioning for processing Kyun teaches wherein defining the partitions comprises: determining a number of partitions based on a size of the fileset and based on a predetermined partition size (Kyun, page 2 para 1 discloses partition number can be determined by file size and preset/predetermined value “Calculating, by the mobile terminal, the number of file divisions by comparing the size of the file requested to be downloaded by the file selection with a preset value; Calculating, by the mobile terminal, a file division size corresponding to the number of file divisions” ), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja, Vig and Per into optimal number of partition calculation of Kyun to produce an expected result of figuring out possible number of partitions in file/fileset. The modification would be obvious because one of ordinary skill in the art would be motivated to calculate optimal number of partitions and save resources to keep track of unnecessary partitions.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Moore, Joseph et al (PGPUB Document No.  20150234846), hereafter, referred to as “Moore”.

Regarding claim 12 (Original), Raja, Vig and Per teach all the limitations of claim 1 but they don’t explicitly teach wherein defining the partitions is based on partitioning a namespace of the fileset, 
However in the same field of endeavor storage partitioning Moore teaches wherein defining the partitions is based on partitioning a namespace of the fileset (Moore, para 0054 discloses partitions are based on namespace “a system is disclosed, comprising a first name node and a second name node, wherein the name nodes are configured to receive a file path and identify where in a set of data nodes data corresponding to the file path is stored, wherein each name node has a partition of a namespace corresponding to a set of possible hash values; and two or more files, each file corresponding to a subpartition of the partition of the namespace and configured to be mounted as a file system”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the partition snapshot creation in a distributed storage system of Raja, Vig and Per into naming partitions by namespace of Moore to produce an expected result of standardizing partition naming scheme. The modification would be obvious because one of ordinary skill in the art would be motivated to organize partitions by namespaces.

Regarding claim 13 (Original), Raja, Vig, Per and Moore teach all the limitations of claim 12 and Vig further teaches wherein each partition (Vig, col 15; 63-68 discloses that snapshots are being partitioned and copied to a storage “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”) 
But they don’t explicitly teach spans an alphabetical range of the namespace of the fileset, 
However, making a partition encompassing a span of namespace is a minor modification that would be the result of obvious design choice to be determined through routine experimentation and optimization as it is known to one of ordinary skill in the art to organize assignment of namespaces alphabetically to a partition for the convenience of data allocation and retrieval. 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Raja, Vig, Per and Moore to assign namespaces alphabetically to partitions for the convenience of data allocation and retrieval.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Yagawa, Yuichi  et al (PGPUB Document No. 20050203973), hereafter, referred to as “Yagawa”.

Regarding claim 14 (Original), Raja, Vig and Per teach all the limitations of claim 1 but they don’t explicitly teach wherein defining the partitions is based on a size of the largest files in the fileset. 
However in the same field of endeavor storage partitioning Yagawa teaches wherein defining the partitions is based on a size of the largest files in the fileset (Yagawa, para 0033 discloses partition size can be determined based on file size; here the examiner interprets file size as the size of the largest file so that it would not need to be broken up “Partition size might be determined based on some aspect of the file; e.g., file type, file size, which specific storage system 70, 71, 72 the file is located, and so on”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the partition snapshot creation in a distributed storage system of Raja, Vig and Per into determining partition size of Yagawa to produce an expected result of determining the partition size to accommodate files. The modification would be obvious because one of ordinary skill in the art would be motivated so that file fragmentations can be avoided by storing a file as a whole in a partition.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Jia, Hongzhong  et al (PGPUB Document No. 20160048342), hereafter, referred to as “Jia”.

Regarding claim 15 (Original), Raja, Vig and Per teach all the limitations of claim 1 but they don’t explicitly teach wherein defining the partitions is based on content of files in the fileset. 
However in the same field of endeavor distributed storage system Jia teaches wherein defining the partitions is based on content of files in the fileset (Jia, para 0011 discloses that partition size can be determined based on content/composition of files “the first partition size and the second partition size are determined based on statistical composition percentages of the first common file type and the second common file type in the historical data traffic”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the partition snapshot creation in a distributed storage system of Raja, Vig and Per into determining partition size of Jia to produce an expected result of determining the partition size to accommodate files. The modification would be obvious because one of ordinary skill in the art would be motivated to determine partition size based on the properties of file content or composition type.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Ghuge, Deepak et al (PGPUB Document No. 20180081766), hereafter, referred to as “Ghuge”.

Regarding Claim 17 (Currently amended), Raja teaches In a data management and storage (DMS) cluster comprising a plurality of peer DMS nodes and a distributed data store implemented across the peer DMS nodes, a method for pulling snapshots of a fileset of a compute infrastructure serviced by the DMS cluster, the method comprising (Raja, Fig. 1 & para 0018 disclose a system for taking snapshot in a distributed in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together. Each server of the data grid cluster may be a conventional computer system such as, for example, a “commodity x86” server hardware platform with one to two processor sockets and two to four CPU cores per processor socket”): 
and the peer DMS nodes operating separately to execute first jobs to pull first snapshots for each of the partitions (Raja, para 0044-0045 discloses executing any (first) job/task making snapshot for partitions “The snapshot process staggers partition-scoped snapshot creation such that it is performed iteratively—partition-by-partition for each cluster member in the service. Staggering of the partition-scoped snapshot requests can be used to control the amount of resources being used for snapshot creation at any point in time. For example, the snapshot coordinator will send a snapshot request to each member requesting the creation of a snapshot for all of the partitions it owns. The node receiving the request will iterate over each partition creating a snapshot of each partition it owns, and respond to the coordinator with the identity of partitions that succeeded and the elapsed times to create the snapshots.”)
and in response to a second job of pulling a second later snapshot of the fileset, wherein the first snapshot of the fileset is already stored as partitions in the distributed data store(Raja, para 0044 disclose creating partitions snapshots in sequence; which implies second snapshot creation task can start after first snapshot gets done with creation  “When a partition-scoped snapshot request is received at a cluster member/node, the cluster member performs partition-scoped snapshot tasks sequentially for all of the partitions identified in the request. Before each partition-scoped snapshot task, the cluster member/node must first process all pending (received before the partition-scoped snapshot request) transaction requests directed at the identified partition”), 
But he does not explicitly teach in response to a first job of pulling a first snapshot of the fileset, one of the peer DMS nodes receiving first fileset metadata for the fileset and defining a plurality of partitions for the fileset based on the first fileset metadata; and to store the first snapshots of the partitions in the distributed data store; one of the peer DMS nodes receiving second fileset metadata for the fileset and retrieving a definition of the partitions for the fileset; 
and the peer DMS nodes operating separately to execute second jobs to pull second snapshots for each of the partitions defined by the fileset metadata and to store differences between the first and second snapshots of the partitions in the distributed data store.
However in the same field of endeavor snapshot creation in a distributed storage system Vig teaches in response to a first job of pulling a first snapshot of the fileset, one of the peer DMS nodes receiving first fileset metadata for the fileset and defining a plurality of partitions for the fileset based on the first fileset metadata; and the peer DMS nodes operating separately to execute second jobs to pull second snapshots for each of the partitions defined by the fileset metadata and (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition (i.e. first snapshot) based on metadata based on mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”; where Raja, para 0061 discloses pulling/executing jobs for snapshots from the queue separately ”The association pile only allows one persistent task related to a particular partition to be polled at a time.”); one of the peer DMS nodes receiving second fileset metadata for the fileset and retrieving a definition of the partitions for the fileset(Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition (i.e. second snapshot) based on metadata which is information of mapping between partitions and snapshots; metadata defines partitions by mapping “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”); and the peer DMS nodes operating separately to execute second jobs to pull second snapshots for each of the partitions defined by the fileset metadata and (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition based on metadata which is information of mapping between partitions and snapshots; this teaching can be similarly applied for another DMS node for generating snapshot of partitions   “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots” ; where Raja, para 0061 discloses pulling/executing jobs for snapshots from the queue separately ”The association pile only allows one persistent task related to a particular partition to be polled at a time.”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into per-partition based snapshot creation on file/storage using metadata of Vig to produce an expected result of creating snapshot according a guideline for fileset division. The modification would be obvious because one of ordinary skill in the art would be motivated to create snapshot of data partition based on some guidelines dictated by metadata so that relation between partitions can be established easily.
Raja and Vig teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach and to store the first snapshots of the partitions in the distributed data store; to store differences between the first and second snapshots of the partitions in the distributed data store.
However in the same field of endeavor snapshot creation for storage system Per teaches and to store the first snapshots of the partitions in the distributed data store (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions  and storing them in a distributed storage “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”; where Vig in col 15; 63-68 teaches creation of partition snapshot using metadata which maps partitions and snapshots); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Vig into simultaneous creation of plurality of snapshots of Per to produce an expected result of generating snapshots for plurality of partitions simultaneously. The modification would be obvious because one of ordinary skill in the art would be motivated to produce more data backup/snapshots within same amount of time.
Raja, Vig and Per teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach to store differences between the first and second snapshots of the partitions in the distributed data store.
However in the same field of endeavor snapshot creation in a distributed computing Ghuge teaches and to store differences between the first and second snapshots of the partitions in the distributed data store (Ghuge, para 0027 discloses comparing differences between two snapshots and storing the differences “The snapshot difference module 135 compares the current snapshot with the most recent previously taken stored snapshot to determine the difference between the two snapshots. The data transfer module 136 transmits the snapshot and the difference between the two snapshots to the secondary server 140. The data transfer module 136 transfers the new data (the difference between the two snapshots), i.e. the hot data stored on the SSDs 131”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja, Vig and Per into storing differences of two snapshots of Ghuge to produce an expected result of updating backup storage by only including differences to available snapshots. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize resources optimally by only copying differences in snapshots rather than a whole new snapshot.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, Harvey et al (PGPUB Document No. 20180314749), hereafter, referred to as “Raja”, in view of Vig, Akshat et al (US Patent No. 10853182), hereafter, referred to as “Vig”, in view of Per, Yuri et al (US Patent No. 8074035), hereafter, referred to as “Per”, in further view of Liu, Yan Zhao et al (PGPUB Document No. 20180300242), hereafter, referred to as “Liu”.

Regarding Claim 18 (Currently amended), Raja teaches A data management and storage (DMS) cluster comprising: a plurality of peer DMS nodes that service a compute infrastructure; a distributed data store implemented across the peer DMS nodes (Raja, Fig. 1 & para 0018 disclose a system for taking snapshot in a distributed node environment “As illustrated in FIG. 1, a distributed data grid provides data storage and management capabilities by distributing data over a number of servers (e.g., 120 a, 120 b, 120 c, and 120 d) working together. Each server of the data grid cluster may be a conventional computer system such as, for example, a “commodity x86” server hardware platform with one to two processor sockets and two to four CPU cores per processor socket”); 
But he does not explicitly teach wherein each of the peer DMS nodes includes a software stack for: in response to a job of pulling the snapshot of the fileset, receiving fileset metadata for the fileset and defining a plurality of partitions for the fileset based on the fileset metadata; andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 5Filing Date: February 14, 2018 executing jobs to pull snapshots for each of the partitions defined by the fileset metadata and storing the snapshots of the partitions in the distributed data store: 
However in the same field of endeavor snapshot creation in a distributed storage system Vig teaches in response to a job of pulling the snapshot of the fileset, receiving fileset metadata for the fileset and defining a plurality of partitions for the fileset based on the fileset metadata (Vig, col 15; 63-68 discloses that in response to snapshot creation, a snapshot is being created for each partition based on metadata based on mapping between partitions and snapshots “In embodiments in which snapshots are created on a per-partition basis, metadata indicating the mappings between partitions and snapshots”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja into per-partition based snapshot creation on file/storage using metadata of Vig to produce an expected result of creating snapshot according a guideline for fileset division. The modification would be obvious because one of ordinary skill in the art would be motivated to create snapshot of data partition based on some guidelines dictated by metadata so that relation between partitions can be established easily.
Raja and Vig teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein each of the peer DMS nodes includes a software stack for: andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 5Filing Date: February 14, 2018 executing jobs to pull snapshots for each of the partitions defined by the fileset metadata and storing the snapshots of the partitions in the distributed data store: 
However in the same field of endeavor snapshot creation for storage system Per teaches andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 5Filing Date: February 14, 2018 executing jobs to pull snapshots for each of the partitions defined by the fileset metadata and storing the snapshots of the partitions in the distributed data store (Per, Col 3; 39-45 discloses simultaneously creating snapshot for plurality of partitions and storing them in a distributed storage “Backup procedure is performed online, simultaneously creates snapshots of two and more partitions of the storage device or storage devices in the pre-selected point of time and copies data blocks from partitions into the backup storage device”; where Vig in col 15; 63-68 teaches creation of partition snapshot using metadata which maps partitions and snapshots); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja and Vig into simultaneous creation of plurality of snapshots of Per to produce an expected result of generating snapshots for plurality of partitions simultaneously. The modification would be obvious because one of ordinary skill in the art would be motivated to produce more data backup/snapshots within same amount of time.
 Raja, Vig and Per teach creation of snapshots of partitions in a distributed file storage system but they don’t explicitly teach wherein each of the peer DMS nodes includes a software stack for:
However in the same field of endeavor snapshot creation in a distributed computing Liu teaches wherein each of the peer DMS nodes includes a software stack for (Liu, para 0054 discloses an independent node in a distributed computing system can have multiple software running “The configuring of the computing device may also, or alternatively, comprise the providing of software applications stored in one or more storage devices and loaded into memory of the distributed processing node 100, for causing one or more hardware processors of the distributed processing node 100 to execute the software applications”):
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the snapshot creation in a distributed storage system of Raja, Vig and Per into availability of software stack at each node level of Liu to produce an expected result of having required software stack at each node level. The modification would be obvious because one of ordinary skill in the art would be motivated to achieve fault tolerance by having independently processing node specific tasks at the node level if needed.

Regarding claim 19 (Original), Raja, Vig, Per and Liu teach all the limitations of claim 18 and Raja further teaches wherein at least some of the peer DMS nodes are physical machines comprising a hardware processor, memory, and data storage in addition to the software stack (Raja, para 0021 discloses distributed processing node can be a physical computing machine with hardware “In a distributed data grid the nodes may be for example, software applications, virtual machines, or the like and the servers may comprise an operating system, hypervisor or the like (not shown) on which the node operates”; Liu further in para 0054 discloses that an individual node can have multiple or stack of software running on it ).

Regarding claim 20 (Original), Raja, Vig, Per and Liu teach all the limitations of claim 18 and Raja further teaches wherein at least some of the peer DMS nodes are virtual machines (Raja, para 0021 discloses distributed processing node can be a virtual machine “In a distributed data grid the nodes may be for example, software applications, virtual machines, or the like and the servers may comprise an operating system, hypervisor or the like (not shown) on which the node operates”).

Response to Arguments

I.	35 U.S.C §103

Applicant’s arguments filed on 5/11/2021 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

II.	Non-statutory double patenting rejection

Non-statutory double patenting rejection to independent claim 1 and 21 have been withdrawn in response to applicant’s Terminal Disclaimer filing on 5/11/2021 and accordingly approval on 5/12/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAH A DAUD/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164